Citation Nr: 1619811	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2006 and January 2008, the Veteran testified before a Decision Review Officer (DRO), sitting at the RO.  Transcripts of those hearings are associated with the electronic claims file.

In December 2008, the Board remanded this case for additional development and in October 2009, the Board denied the Veteran's claim for entitlement to service connection for a vision disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR), which the Court granted in November 2010.  In May 2011, June 2015, and October 2015, the Board remanded this case for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

The Veteran's current vision disorder was not present during active service and is not shown to be causally or etiologically related to any disease, injury, or event.


CONCLUSION OF LAW

The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in July 2005.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in April 2007 and supplemental statements of the case (SSOCs) in March 2008, September 2008, August 2009, February 2015, September 2015, and December 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  In an April 2007 memorandum, the Veteran was notified that his STRs were unavailable because of a fire in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not identified, and the record does not otherwise indicate, any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his vision disorder.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2006 and January 2008 DRO hearings, the DRO noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran's representative and the DRO asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in December 2008, May 2011, June 2015, and October 2015.  The Board specifically instructed the RO to obtain all VA and private treatment records, obtain the Veteran's Social Security Administration (SSA) records, schedule the Veteran for an examination to determine the etiology of his vision disorder, associate the Veteran's January 2015 Compensation and Pension (C&P) examination with the claims folder, and to readjudicate the claim on appeal.  Subsequently, all outstanding records, to include the January 2015 C&P examination report, were obtained and associated with the claims folder and the Veteran was afforded examinations to determine the etiology of his vision disorder in April 2012, December 2012, October 2014, January 2015, and December 2015.  Thereafter, the Veteran's claims were readjudicated in August 2009, February 2015, September 2015, and December 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his vision disorder is etiologically related to active service.  Based on the competent evidence below, the Board determines that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The April 2012 eye examination and the October 2014 C&P examination report diagnosed the Veteran with nonexudative macular degeration and glaucoma suspect, bilateral, right eye, senile cataracts, and occasional diplopia.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In his October 2014 C&P examination report, the Veteran reported that he injured his head in 1954 and 1955 while in the military.  The Board notes that the Veteran's STRs were destroyed in the 1973 fire so they were unavailable to corroborate the Veteran's reports.  The Board further notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning injuring his head during active service to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2005 VA treatment report, the Veteran reported that he had "zig zag" lines lasting ten minutes to one hour, as frequently as several times a week, since 1954, due to a fall.  The Veteran noted that this was occasionally associated with headaches.  He denied symptoms of nausea or other neurologic signs.  The VA examiner noted that this was probably ocular migraines, and suggested that the Veteran keep a headache diary to look for triggers, and to consult with his primary physician.  An April 2006 VA treatment report noted that the Veteran had mild cataracts and ocular migraines.  

In an April 2012 eye examination, the Veteran was diagnosed with migraine-related visual symptoms, along with non-exudative macular degeneration, glaucoma suspect, senile cataracts, and diplopia.  In December 2012, the Veteran sent a note to his physician reporting that he thought his visual issues were related to blood clots since he had recently been using anticoagulants and his vision issues had improved somewhat.  

In an October 2014 C&P examination report, the Veteran described a history of eye issues, mild age related macular degeneration, glaucoma suspect, cataracts, and migraines.  He reported a history of head injuries and felt that his head injuries in 1954 and 1955, during active service, had caused his vision and eye problems.  The Veteran noted that he had "blind spells" since his trauma in 1954 and described them as milky vision with blind spots, followed in the past by headaches.  The Veteran reported that his blind spells now were not followed by headaches.  He noted that he sometimes saw double, triple, and quadruple vision.  During the examination, the Veteran was diagnosed with diplopia, mild general constriction of his visual field, and cataracts.  

The VA examiner opined that the Veteran's headaches were at least as likely as not caused by his head trauma during active service, but that his cataracts were normal for his age, and likely visually significant.  The examiner noted that the Veteran would likely benefit from cataract surgery which could possibly improve his diplopia as well.

In a January 2015 VA consultation note, the Veteran complained of polyopsia and episodic visual disturbances.  His visual disturbances consisted of his distance vision getting blurrier all the time and that his near vision was creeping closer.  The Veteran stated that his focal point used to be about two feet at near and now it was about nine inches away.  He noted that his diplopia fluctuated radically, he had iridic blind spells where his vision became milky, and it was as if he was looking at three people, but that he would not be able to see the center person but the two people to either side he could see fine.  

The treatment report noted that the Veteran had a past history of cataracts, monocular polyopsia, glaucoma, and migraines.  The Veteran reported that he started having blind spells since his two head injuries during active service.  He noted that his first head injury was in a bunker and his second was in a truck accident.  The Veteran described his blind spells as a "fire work" or "milky," that lasted from thirty minutes up to three hours.  He noted that they were painless, he had no headaches, and they occurred every other day.  The Veteran stated that his blind spells had changed since he started taking Warfarin, and had gone from looking like a fire work to being milky.

The assessment of the Veteran was that he had episodic visual disturbances in setting of increased intra-orifice pressure, glaucomatous disc change, and a remote head injury.  The Neuro-Opthalmic evaluation showed poor color vision in both eyes that was likely hereditary, good preservation of visual sensory function, and good motor function bilaterally.  The examiner noted that the Veteran was asymptomatic during this evaluation and had no diplopia or polyopia.

In a February 2015 addendum opinion, the physician opined that it was less likely than not that the Veteran's vision disorder was incurred or caused by his claimed in-service injury, event, or illness.   The rationale provided was that the Veteran's vision changes were related to his glaucoma and the fluctuations in his vision were related to intraocular pressure spikes.  The physician noted that there was no evidence that the two head trauma episodes the Veteran reported during active duty resulted in these transient visual changes.  The physician explained that the Veteran's color vision deficiency was probably congenital in nature and there was no evidence of polyopia or diplopia during his neuro-ophthalmological examination in January 2015.  Furthermore, the physician noted that during the January 2015 examination, there was good preservation of visual sensory function and good motor function bilaterally.

In an April 2015 VA treatment report, the Veteran complained of intermittent blind spots in his visual field.  He reported that he sustained a head injury when he was part of a truck accident in the army in 1954 with a "bang" on the right frontal region of his head and has had visual symptoms since.  The Veteran's visual disorder was described as starting with a bright line that crossed his visual fields from the upper left corner to the lower right corner which then became a starburst filling his visual fields bilaterally.  This pattern lasted about twenty minutes then changed to a milky haze that filled from the center of his visual fields, leaving a little peripheral field clear.  This usually lasted about thirty minutes but occasionally lasted a full day.  When the phenomena improved, the field cleared up from the periphery inwards.  

The Veteran reported that in the past, about thirty years ago, these aural phenomena were succeeded by a unilateral to bilateral frontal headache that left him "incapacitated" for about three to four hours, or sometimes the entire day.  Over the last thirty years, the Veteran's headaches became less and less associated with the aura and over the last ten years, the Veteran has been completely headache free.  The impression was posttraumatic migraines, long standing migraines that were known to change character with burnout of the headache component that subsided or completely went away leaving the aura intact.  The Veteran's aura may also be part of his retinal migraine phenomena.  

In a December 2015 medical opinion, the physician noted that her comprehensive medical review of the clinical files, e-folder, CAPRI, lay statements, and current medical literature was the foundation for her independent medical opinion.  The physician noted that the April 2012 clinical eye examination and the October 2014 C&P VA examination report were consistent for diagnoses of nonexudative macular degeneration and glaucoma suspect, bilateral, right eye, senile cataracts, and occasional diplopia.  The physician reported that current Opthalmic literature defines glaucoma as "an optic neuropathy than a disease of high pressure... The natural progression of open-angle glaucoma includes 'optic nerve damage results in a progressive loss of retinal ganglion cell axons, which is manifested initially as visual field loss and ultimately, irreversible blindness if left untreated.'"  

Cataracts are defined as "clouding of the eye's lens."  The physician explained that anatomically, the cataract lens is "one of the body's most solid tissues, being approximately 36 percent solid.  It is composed of mostly proteins (crystalline fibers and enzymes) and some carbohydrate and polyunsaturated fatty acids.  The lens curvature and alignment of the fibers are designed for the bending of light rays in the visual spectrum and the absorption of radiation above and below that spectrum.  A cataract is any opacification of the normally clear crystalline lens of the eye.  Oxidation of lens fibers, catalyzed by short, phototoxic ultraviolet wavelengths of light, destroys the sulfhydryl protein bonds.  Breaking of these bonds leads to a denaturation and clumping of the protein, with consequent loss of lens clarity."  

The physician explained that human physiology demonstrates that "the frequency increases with age; modern dogma is that everyone will get cataracts, but the truth is that most will."  Specifically, age-related disease studies demonstrate an inverse relationship between age and cataract and/or glaucoma development.  Simply stated, "the incidence of cataract rises every decade after the age of 45 years."  Thus, the physician opined that it was as likely as not that the Veteran's eye conditions, to include nonexudative macular degeneration and glaucoma suspect, bilateral, right eye, senile cataracts, relates to and was caused and aggravated by his normal and natural aging process.  

The physician further noted that the while the Veteran's STRs were unavailable, his 1956 discharge examination was negative for complaints, diagnoses, treatment, injury, and/or an event related to his reported head trauma and/or changes in his eyesight.  Specifically, the clinical examination of the Veteran's head, face, neck, eyes, and scalp were normal.  The Veteran's eyesight examination observed 20/40 distant vision in both eyes.

In a review of the Veteran's symptomatology, the April 2015 neurology consult noted that the Veteran denied nausea, photophobia, sonophobia, or kinesophobia.  The Veteran reported that his symptoms interfered with driving and he had to pull over and wait for the phenomena to recede.  The Veteran further noted that the symptoms have never overflowed to the other parts of his body, he had no tingling, paresthesia, or motor weakness.  The December 2015 physician noted that the April 2015 examiner's impressions were consistent with migraines with transient retinal phenomena that resolved over the last ten years to a point of being headache-free.  The physician noted that while the Veteran is highly educated, fully competent, and credible in his ability to describe his claimed past eye symptoms, his claims file contained no private Opthalmic, medical and/or neurological examinations, and/or objective clinical documentation of eye conditions related to his in-service head injuries.

The physician noted that it would be mere speculation to assume long-term eye and/or traumatic brain injury without objective, medically based, clinical evidence over 50 plus years of symptomatology.  Therefore, the physician determined that the Veteran's current claimed eye condition, to include current diagnoses of macular degeneration, glaucoma suspect, bilateral, right eye, senile cataracts, and occasional diplopia are less likely than not related to, caused and/or aggravated by his 1954 motor vehicle event and/or time in military service, because the Veteran's lay statements clearly indicated a resolution of the migraines with transient retinal phenomena over the last ten years and current Opthalmic literature lacks supportive medically-based, clinical evidence to support an etiological nexus between ocular (Opthalmic) migraines and the formation of cataracts and glaucoma.  

The December 2015 physician further opined that she was in agreement with the February 2015 addendum opinion physician.  That physician determined that it was less likely than not that the Veteran's claimed eye conditions were related to, incurred in, or were caused by his claimed in-service injury and/or event.  As noted previously the rationale in the February 2015 opinion was that the Veteran was evaluated in January 2015 and it was less likely than not that his visual disturbances were service related.  It was felt that his visual changes were related to his glaucoma and the fluctuations in his vision were related to intraocular pressure spikes.  The physician in the February 2015 opinion found no evidence that the Veteran's two episodes of head injury during active service resulted in these transient visual changes.  The Veteran's color vision deficiency was probably congenital in nature and there was no evidence of polyopia or diplopia during his neuro-ophthalmological examination.  Furthermore, during the examination, there was good preservation of visual sensory function and good motor function bilaterally.  

The December 2015 physician also wrote that she was also in agreement with the October 2014 examiner who noted that "cataracts are normal for and likely visually significant" and that "some mild maculopathy is not unusual in a person of this age.  It is not service related."  As noted previously, the October 2014 examiner concluded that it was at least as likely as not that the Veteran's current eye conditions were related to or caused by his normal and natural aging process and not related to active service.

Finally, the December 2015 physician noted that she understood that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Furthermore, any opinion offered is accompanied by a clear rationale consistent with "objective," medically-based, clinical evidence of record.

Based on the above analysis, since there is no nexus between any head injury in service and the Veteran's current vision disorders, the Board concludes that the preponderance of the evidence is against granting service connection for vision disorders.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not overlooked the Veteran's testimony or lay statements with regard to the severity of his vision disorder.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his vision disorder is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the October 2014 C&P examination report, the February 2015 addendum opinion, and the December 2015 opinion have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.


ORDER

Entitlement to service connection for a vision disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


